Citation Nr: 1746888	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected lumbar strain.

2. Entitlement to a total disability rating due to individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent rating assigned to the Veteran's service-connected lumbar strain.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing has been associated with the claims file.

In his January 2011 Notice of Disagreement (NOD), the Veteran asserted that he could no longer work due to his lumbar strain.  He again asserted such in his December 2013 Substantive Appeal.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  The issue is thus raised by the record and included on the title page herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined by VA for compensation purposes in November 2009, almost eight years prior.  During his March 2017 Board hearing, he asserted that his low back condition, specifically, his range of motion of the lumbar spine, had worsened since the VA examination.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his lumbar strain.

The most recent VA treatment records available for review are dated in October 2013.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.

As discussed above, the increased rating claim on appeal gave rise to a claim of entitlement to a TDIU.  Such has not been developed by the AOJ.  On remand, the AOJ should provide the Veteran adequate notice as to his TDIU claim and seek a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and VA Form(s) 21-4192, Request for Employment Information in Connection with Claim for Benefits, for any identified employer(s). 

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain and associate with the Veteran's claims file his VA treatment records dated since October 2013.

2. Send the Veteran notice pertaining to the issue of entitlement to a TDIU that comports with the Veterans Claims Assistance Act of 2000 (VCAA).

3. Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and seek completed VA Form(s) 21-4192, Request for Employment Information in Connection with Claim for Benefits, for any identified employer(s). 

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected lumbar strain.  The Veteran's claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

All necessary diagnostic testing and evaluation should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

All clinical findings and functional limitations reported in detail, specifically to include range of motion testing of the lumbar spine considering both active and passive motion and in weight-bearing and non-weight-bearing.  

The examiner must specifically address the following:
* Functional loss during flare-ups and on repeated use: The examiner must elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner must also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner must provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records. 
* If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner must specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 
Further, the examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected lumbar strain on his employment. The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected lumbar strain.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




